*1037Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered October 16, 2003, as amended October 29, 2003, convicting him of rape in the first degree, sexual abuse in the first degree, burglary in the first degree, burglary in the second degree, robbery in the second degree, and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea of guilty is vacated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.
It is clear from the face of the record that the defendant’s plea of guilty was induced by a promise from the Supreme Court that could not be fulfilled (see People v Mills, 1 NY3d 269 [2003]). Thus, on the particular facts presented, vacatur of the plea is appropriate (see People v Selikoff, 35 NY2d 227 [1974], cert denied 419 US 1122 [1975]; People v McCready, 296 AD2d 423 [2002]). Adams, J.P., Ritter, Goldstein and Fisher, JJ., concur.